Exhibit 10.12

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of
The Securities Exchange Act of 1934, as amended.




(IRIDIUM LOGO)

December 6, 2007




Mr. John S. Brunette

[*]




Dear John:

On behalf of the Board of Directors, we are pleased and delighted to offer you
the position of Chief Administrative Officer & General Counsel for Iridium
Satellite LLC (“Company”), and look forward to working with you in the coming
years.

The following are the terms of this offer (all dollars stated in U.S. dollars):

Title:

Chief Administrative Officer & General Counsel

 

 

Reporting To:

Matt Desch, Chairman & Chief Executive Officer

 

 

Base Salary:

$335,000 per annum paid bi-monthly

 

 

Incentive Plan:

In addition to your base salary, you will participate in the Annual Executive
Bonus Plan along with other members of the Executive Management team. Your
participation will be up to 35% of base salary paid during the calendar year,
for 100% achievement of specific targeted Corporate goals and objectives. The
Plan includes the opportunity for payment of more than 100% for achievements in
excess of 100% of targeted Corporate goals and objectives. These goals and
objectives will be established by the CEO and approved by the Iridium Board of
Directors.

 

 

 

For the calendar year 2007 any bonus payment made will be awarded on a
discretionary basis and approved by the Iridium Board of Directors. This Plan
when instituted is discretionary and subject to change.

 

 

Sign-on Bonus:

You will also receive a sign-on bonus in the amount of $75,000, less applicable
taxes and withholding. This sign-on bonus will be paid to you upon your first
regular pay period.

 

 

Benefit Plans:

You will participate in the Iridium employee benefits program provided by
Company. In addition you will be entitled to participate in all future benefit
programs and have perquisites comparable to those provided for senior executive
employees.

 

 

Vacation:

You will receive paid vacation annually at the rate of four weeks per year.





--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of
The Securities Exchange Act of 1934, as amended.

John S. Brunette
Offer of Employment
Page 2








 

 

Equity:

You will be granted an equity interest, represented by Class B Units, in the
Company’s employee equity ownership plan that represents an ownership interest
of one-half of one percent (.5%) of the total of Class A and Class B units of
Iridium Holdings LLC (“Holdings”) as of the date of the grant. These Units will
be subject to satisfaction of a threshold amount computed based on an assumed
value of the company’s equity determined by deducting from an assumed enterprise
value of $650 million certain “applicable liabilities” of the Company on the
date of the grant. Accordingly, you will receive distributions for the increase
in value of the Company equity over this amount. The interest will be subject to
vesting ratably over a period of four years, with the first vesting occurring on
the first anniversary of the date of your grant of equity interest. Each vesting
is contingent upon your continued employment at that time. This grant is subject
to approval by the Board of Directors of Holdings at its scheduled meeting in
December, 2007. It is the Company’s intention to convert this ownership plan
into a stock option plan that would maintain your ownership interest percentage
(subject to dilution from subsequent grants), base price and vesting schedule.
This would occur on conversion to a C Corporation status.

 

 

Conditions:

Your employment will continue unless terminated by you or Company at any time on
thirty days’ prior written notice. Company may terminate for any reason or no
reason, with or without cause. If your employment is terminated by Company other
than for cause, or by you for “constructive discharge”, you will be entitled to
receive a prorated portion of any payment to which you otherwise would have been
entitled on account of the Company Incentive Plan for the calendar year in which
termination occurs. Payment will be made at the same time as payments are made
to all participants in the Incentive Plan and upon achievement of the Plan
targets. “Constructive discharge” shall be defined as the assignment of duties
materially inconsistent with your position, authority, duties or
responsibilities, or a substantially adverse alteration in the nature or status
of your responsibilities.

 

 

Effective Date:

December 10, 2007

 

 

This offer is contingent on your successful completion and acceptance by Company
of the following enclosed documents:

·

References and verification of credentials and employment

·

Felony and misdemeanor background investigation

·

Completion and signature on the enclosed Application of Employment, ISLLC Code
of Conduct Affidavit, Non-Disclosure and Intellectual Property Agreement, and
Employee Handbook Affidavit

·

Proof of Eligibility to work in the United States (attached is a list of
documents that would be acceptable as proof of eligibility)

·

Credit Check (may be applicable for selective positions)





--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of
The Securities Exchange Act of 1934, as amended.

John S. Brunette
Offer of Employment
Page 3




Should you require additional interpretation of any the above documents or its
application to any specific situation, please contact me at (480) 752-1122 /
Fax: (480) 752-5190, or by Email at jill.piovano@iridium.com.

Again John, let me reiterate how excited we are to present this offer. To accept
this position, sign and date where indicated and return to me at the address
below.

Sincerely,

/s/ Jill Piovano

Jill Piovano
Director, Human Resources
Iridium Satellite LLC

Agreed to and accepted:

/s/ John S. Brunette               

12/10/07              

John S. Brunette

Date

 

 

 

 

This letter is not, nor is it intended to be, a contract with respect to length
of employment.

Return Address:

Jill Piovano

Iridium Satellite, LLC

8440 S. River Parkway

Tempe, Arizona 85284

 

 






